        Case 3:19-cv-01800-MEM-DB Document 57 Filed 08/24/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 JEAN OSCAR,                              :

              Petitioner                  :     CIVIL ACTION NO. 3:19-1800

      v.                                  :          (JUDGE MANNION)

 WARDEN, USP-ALLENWOOD,                   :

             Respondent                   :


                                      ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. The Petitioner’s motion for reconsideration of this Court’s May
            6, 2020 Memorandum and Order is (Doc. 43) is DENIED.

         2. The Petitioner’s motions to reopen (Docs. 35, 36), and motion
            to compel vacate (Doc. 41) are DENIED.

         3. The Petitioner’s motion for injunctive relief, in which he seeks
            immediate release (Doc. 38), motion for production of
            documents (Doc. 45), Motion of Addendum (Doc. 47) and
            Motion for a Second Addendum are DISMISSED as moot.


                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATE: August 24, 2020
19-1800-02-Order
